The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims filed 6/8/2021
Claims 2-21 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 6/3/2021 are noted. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the claimed invention: 
Pending Claims
Patented Claims
2. A method comprising: controlling, by at least one processor: determining a first position of a first race participant at a first intermediate point within a race event based on first race positioning information obtained by at least one measuring device; determining a second position of a second race participant at a second intermediate point within the race event based on second race positioning information obtained by the at least one measuring device; determining a first simulated gaming element based at least in part upon the first position; determining a second simulated gaming element based at least in part upon the second position; determining an outcome of a game based at least in part upon the first and second simulated gaming elements; and displaying, over a communication network, at an interface of a display of a computing device, information about the outcome.





3. The method of claim 2, further comprising controlling, by the at least one processor: determining a third position of the first race participant at a third intermediate point within the race event other than the first and second intermediate positions; and determining a third simulated gaming element based at least in part upon the third position, wherein the outcome of the game is determined based at least in part upon the first, second, and third simulated gaming elements.
4. The method of claim 2, wherein: the game comprises a poker game played by at least a first player.
5. The method of claim 2, wherein: the game comprises a poker game played by at least a first player, the first player having a first hand of cards comprising the first simulated gaming element as one card of the first hand of cards.
6. The method of claim 2, wherein: the game comprises a poker game played by a plurality of players each having a hand of playing cards, the plurality of players comprising a first player having a first hand of cards and a second player having a second hand of cards comprising the first simulated gaming element as one card of the second hand of cards, and determining the outcome of the game comprises determining a best hand of cards from among the hands of cards of the plurality of players.
7. The method of claim 2, further comprising controlling, by the at least one processor: prior to determining the outcome of the game based at least in part upon the first and second simulated gaming elements, receiving a first bet on the game from a first player of the game having a first hand of simulated playing cards in the game, in which determining the outcome of the game comprises determining that the first player won the game; and paying to the first player a payout on the first bet of the first player responsive to determining that the first player won the game.
8. The method of claim 7, further comprising controlling, by the at least one processor: receiving at least one second bet on the game from at least one second player having at least one second hand of simulated playing cards, in which determining that the first player won the game comprises comparing the first hand of simulated playing cards with the at least one second hand of simulated playing cards.
9. The method of claim 2, wherein the first intermediate point and the second intermediate point are selected by a computerized betting system.
10. The method of claim 2, wherein the first intermediate point and the second intermediate point are randomly selected by a computerized betting system.
11. The method of claim 2, wherein the first intermediate point is selected by a first player of the game.
12. An apparatus, comprising: at least one processor configured to control: determining a first position of a first race participant at a first intermediate point within a race event based on first race positioning information obtained by at least one measuring device; determining a second position of a second race participant at a second intermediate point within the race event based on second race positioning information obtained by the at least one measuring device; determining a first simulated gaming element based at least in part upon the first position; determining a second simulated gaming element based at least in part upon the second position; determining an outcome of a game based at least in part upon the first and second simulated gaming elements; and displaying, over a communication network, at an interface of a display of a computing device, information about the outcome.



13. The apparatus of claim 12, in which the at least one processor is configured to control: determining a third position of the first race participant at a third intermediate point within the race event other than the first and second intermediate positions; and determining a third simulated gaming element based at least in part upon the third position, wherein the outcome of the game is determined based at least in part upon the first, second, and third simulated gaming elements.

14. The apparatus of claim 12, wherein: the game comprises a poker game played by at least a first player.
15. The apparatus of claim 12, wherein: the game comprises a poker game played by at least a first player, the first player having a first hand of cards comprising the first simulated gaming element as one card of the first hand of cards.
16. The apparatus of claim 12, wherein: the game comprises a poker game played by a plurality of players each having a hand of playing cards, the plurality of players comprising a first player having a first hand of cards and a second player having a second hand of cards comprising the first simulated gaming element as one card of the second hand of cards, and determining the outcome of the game comprises determining a best hand of cards from among the hands of cards of the plurality of players.









17. The apparatus of claim 12, in which the at least one processor is configured to control: prior to determining the outcome of the game based at least in part upon the first and second simulated gaming elements, receiving a first bet on the game from a first player of the game having a first hand of simulated playing cards in the game, in which determining the outcome of the game comprises determining that the first player won the game; and paying to the first player a payout on the first bet of the first player responsive to determining that the first player won the game.

18. The apparatus of claim 17, in which the at least one processor is configured to control: receiving at least one second bet on the game from at least one second player having at least one second hand of simulated playing cards, in which determining that the first player won the game comprises comparing the first hand of simulated playing cards with the at least one second hand of simulated playing cards.
19. The apparatus of claim 12, wherein the first intermediate point and the second intermediate point are selected by a computerized betting system.
20. The apparatus of claim 12, wherein the first intermediate point and the second intermediate point are randomly selected by a computerized betting system.


21. A non-transitory machine-readable medium configured to store instructions which, when executed by at least one processor, control: determining a first position of a first race participant at a first intermediate point within a race event based on first race positioning information obtained by at least one measuring device; determining a second position of a second race participant at a second intermediate point within the race event based on second race positioning information obtained by the at least one measuring device; determining a first simulated gaming element based at least in part upon the first position; determining a second simulated gaming element based at least in part upon the second position; determining an outcome of a game based at least in part upon the first and second simulated gaming elements; and displaying, over a communication network, at an interface of a display of a computing device, information about the outcome.

1. A method, comprising: determining, by at least one computer processor of at least one computer in electronic communication with at least one other computer via an electronic communications network, a first position of a first race participant at a first intermediate point within a race event based on first race positioning information obtained by at least one measuring device; determining, by the at least one computer processor, a second position of a second race participant at a second intermediate point within the race event based on second race positioning information obtained by the at least one measuring device; determining, by the at least one computer processor, a first simulated gaming element based at least in part upon the determined first position; determining, by the at least one computer processor, a second simulated gaming element based at least in part upon the determined second position; determining, by the at least one computer processor, an outcome of a game based at least in part upon the first and second simulated gaming elements; and causing, by the at least one computer processor, information about the outcome to be displayed at an interface of an electronic display device in electronic communication with the at least one computer processor.
2. The method of claim 1, further comprising: determining a third position of the first race participant at a third intermediate point within the race event other than the first and second intermediate positions; and determining a third simulated gaming element based at least in part upon the determined third position, wherein the outcome of the game is determined based at least in part upon the first, second, and third simulated gaming elements.
3. The method of claim 1, wherein: the game comprises a poker game played by at least a first player.
4. The method of claim 1, wherein: the game comprises a poker game played by at least a first player, the first player having a first hand of cards comprising the first simulated gaming element as one card of the first hand of cards.
5. The method of claim 1, wherein: the game comprises a poker game played by a plurality of players each having a hand of playing cards, the plurality of players comprising a first player having a first hand of cards and a second player having a second hand of cards comprising the first simulated gaming element as one card of the second hand of cards, and determining the outcome of the game comprises determining a best hand of cards from among the hands of cards of the plurality of players.

6. The method of claim 1, further comprising: prior to determining the outcome of the game based at least in part upon the first and second simulated gaming elements, receiving, by the at least one processor, a first bet on the game from a first player of the game having a first hand of simulated playing cards in the game; and in which determining the outcome of the game comprises determining that the first player won the game; and paying to the first player a payout on the first bet of the first player responsive to determining that the first player won the game.
7. The method of claim 6, further comprising: receiving, by the at least one computer processor, at least one second bet on the game from at least one second player having at least one second hand of simulated playing cards, in which determining that the first player won the game comprises comparing the first hand of simulated playing cards with the at least one second hand of simulated playing cards.
8. The method of claim 1, wherein the first intermediate point and the second intermediate point are selected by a computerized betting system.
9. The method of claim 1, wherein the first intermediate point and the second intermediate point are randomly selected by a computerized betting system.
10. The method of claim 1, wherein the first intermediate point is selected by a first player of the game.
11. An apparatus, comprising: at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network; and at least one memory having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: determine a first position of a first race participant at a first intermediate point within a race event based on first race positioning information obtained by at least one measuring device; determine a second position of a second race participant at a second intermediate point within the race event based on second race positioning information obtained by the at least one measuring device; determine a first simulated gaming element based at least in part upon the determined first position; determine a second simulated gaming element based at least in part upon the determined second position; determine an outcome of a game based at least in part upon the first and second simulated gaming elements; and cause information about the outcome to be displayed at an interface of an electronic display device in electronic communication with the at least one processor.
12. The apparatus of claim 11, in which the instructions, when executed by the at least one processor, direct the at least one processor to: determine a third position of the first race participant at a third intermediate point within the race event other than the first and second intermediate positions; and determine a third simulated gaming element based at least in part upon the determined third position, wherein the outcome of the game is determined based at least in part upon the first, second, and third simulated gaming elements.
13. The apparatus of claim 11, wherein: the game comprises a poker game played by at least a first player.
14. The apparatus of claim 11, wherein: the game comprises a poker game played by at least a first player, the first player having a first hand of cards comprising the first simulated gaming element as one card of the first hand of cards.
15. The apparatus of claim 11, wherein: the game comprises a poker game played by a plurality of players each having a hand of playing cards, the plurality of players comprising a first player having a first hand of cards and a second player having a second hand of cards comprising the first simulated gaming element as one card of the second hand of cards, and determining the outcome of the game comprises determining a best hand of cards from among the hands of cards of the plurality of players.









16. The apparatus of claim 11, in which the instructions, when executed by the at least one processor, direct the at least one processor to prior to determining the outcome of the game based at least in part upon the first and second simulated gaming elements, receive a first bet on the game from a first player of the game having a first hand of simulated playing cards in the game; in which to determine the outcome of the game comprises determining that the first player won the game; and in which the instructions, when executed by the at least one processor, direct the at least one processor to pay to the first player a payout on the first bet of the first player responsive to determining that the first player won the game.
17. The apparatus of claim 16, in which the instructions, when executed by the at least one processor, direct the at least one processor to receive at least one second bet on the game from at least one second player having at least one second hand of simulated playing cards, in which determining that the first player won the game comprises comparing the first hand of simulated playing cards with the at least one second hand of simulated playing cards.
18. The apparatus of claim 11, wherein the first intermediate point and the second intermediate point are selected by a computerized betting system.
19. The apparatus of claim 11, wherein the first intermediate point and the second intermediate point are randomly selected by a computerized betting system.

20. A non-transitory machine-readable medium having instructions stored thereon which are configured to, when executed by at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network, direct the at least one processor to: determine a first position of a first race participant at a first intermediate point within a race event based on first race positioning information obtained by at least one measuring device; determine a second position of a second race participant at a second intermediate point within the race event based on second race positioning information obtained by the at least one measuring device; determine a first simulated gaming element based at least in part upon the determined first position; determine a second simulated gaming element based at least in part upon the determined second position; determine an outcome of a game based at least in part upon the first and second simulated gaming elements; and cause information about the outcome to be displayed at an interface of an electronic display device in electronic communication with the at least one computer processor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715